It is my distinct pleasure to attend the seventy-first session of the General Assembly. I sincerely congratulate Ambassador Peter Thomson of the Republic of Fiji on having been elected to the presidency of the General Assembly at this session. I thank Secretary-General Ban Ki-moon for his tireless efforts and wise leadership in support of fundamental freedoms, the rule of law and justice for all over a decade. We wish him every success in his future endeavours.
The twenty-first century has brought with it an ever-complex international arena, in which certain old conflicts have lingered and been exacerbated, while new threats and challenges — in the form of violent extremism and terrorism, displacement and migration, climate change and other challenges — have emerged, threatening all of humankind. We have come to realize that dialogue and cooperation provide the most viable avenue to promote peace and security and ensure a world without hatred and conflict.
We believe that the United Nations remains the single most important international body for promoting global peace, security and prosperity, and that achieving a stronger Organization remains a priority for all of us in the way forward. The United Nations vital role in helping Afghanistan to transition into a democratic and pluralistic society is a clear example of its profound impact in helping to create real change for bettering societies and communities around the world. Allow me to update the Assembly on the current state of affairs in my country.
While two years have passed since the establishment of the Government of National Unity of Afghanistan, I would like to briefly present an overview of the achievements of my Government under the leadership of Mr. Mohammad Ashraf Ghani Ahmadzai, the elected President of the Islamic Republic of Afghanistan. We in Afghanistan aim to strengthen the spirit of national participation and cooperation so as to take into account the wishes and will Afghan citizens. Based on national consensus, all groups, political figures and Afghan elites inside and outside the Government are jointly sharing ideas now how to strengthen the political system and the Government of National Unity and to implement reforms within the framework of our national interests.
The Afghan nation has inherited a legacy of conflict, oppression, discrimination and inequality. We believe that democracy is the best solution to these problems, as it provides the only foundation to ensure justice and equality and to enable social and political groups to be adequately represented. We have a modern Constitution that provides for this goal, and only its full implementation can ensure political stability in our society.
Our Government has registered considerable achievements in different areas over the past two years, including in reducing maternal and child mortality, increasing access to education, improving basic freedoms, strengthening the telecommunications and information sectors, improving the rule of law and preserving justice and human rights. Internationally, our Government enjoys its due status, having proved to be a trustworthy partner to the many countries that are engaged in Afghanistan and invested in the security and stability of the country.
We are sparing no effort to implement our commitments to reform. We are pursuing our well-planned and systematic efforts to eliminate corruption, strengthen good governance, undertake judicial reform, promote women’s empowerment, ensure effective service delivery for our citizens and accountability standards at all levels of Government, institutionalize merit-based appointments of senior officials and secure transparency in Government contracts, with the establishment of the National Procurement Authority.
In order to strengthen transparency of our future parliamentary, presidential and district council elections, the process of consultations and technical and legal studies on reforming our electoral bodies and laws have been concluded, and initial steps towards electoral reforms will begin very soon.
Combating the threat of narcotics is another priority of the National Unity Government. In this regard, we are cooperating closely with United Nations Office on Drugs and Crime and other international partners, and will maintain our joint efforts within the national action plan framework.
At the 2016 NATO Warsaw Summit in July, NATO members and our other allies pledged to provide $1 billion in support on an annual basis for the Afghan National Defence and Security Forces (ANDSF) until the end of 2020. The Resolute Support Mission, which offers support in training, advice and assistance to ANDSF, was also extended beyond 2016. We extend a particular debt of gratitude to the United States of America for providing the largest share of support.
In less than two weeks time, Afghanistan and our international partners will come together at the Brussels Conference on Afghanistan to review, and reach important decisions on, the full scope of the joint partnership in the way forward. The National Unity Government will present a comprehensive update on the positive trajectory of our reform efforts, conducted on the basis of the Self-Reliance through Mutual Accountability Framework. We look forward to our international partners making new pledges of assistance on the basis of Afghanistan’s National Peace and Development Framework.
Despite these achievements, the ongoing undeclared war against Afghanistan and the need for security remain a serious challenge for the National Unity Government, as our people are still subject to the merciless attacks of terrorist groups. Currently, more than 10 terrorist groups, sent from outside the country with the goal of impeding our State-building efforts and preventing the establishment of peace and stability, are fighting against us in Afghanistan. One of their main objectives is to suppress democracy, freedom of speech, and our free and independent media. That is why our journalists are subject to serious threats while reporting from the battlefields and during terrorist attacks. Afghanistan asks the United Nations to appoint a special representative for the safety of journalists, focused on protecting all journalists, including those serving in Afghanistan.
Over the past several months, terrorist groups, including the Taliban and Da’esh, which continue to enjoy foreign support, have attacked a peaceful and civil demonstration of the Enlightenment Movement in Deh Mazang square in Kabul, and killed dozens of our educated youth and elite. They have also attacked the American University of Afghanistan and other civilian facilities, killing hundreds of innocent civilians. Based on existing evidence, these attacks were planned and organized from the other side of the Durand Line, inside Pakistani territory.
This year, the Taliban has tried to take control of more areas in the country, especially in Kunduz and Helmand provinces, but have been confronted by the ANDSF. As a result, hundreds of extremist militants of the Taliban and Da’esh, many of whom were foreign fighters, were killed or captured. We call on the international community to focus on eliminating terrorist safe havens located outside of the country. We urge States to honestly implement their international pledges in the fight against terrorism and to avoid the dual policy of distinguishing between good and bad terrorists, which undermines the international order.
Where were the previous leaders of the Taliban and Al-Qaeda residing, and where were they killed? At this very moment, where are the leaders of the Taliban and the Haqqani network located? Where and how are terrorists being trained, equipped and financed to wage a full-scale war? We have repeatedly asked our neighboring country Pakistan to destroy the known terrorist safe havens, but we have unfortunately yet to witness any change in the situation. Afghanistan has always desired peaceful relations with all countries of the region, but the Government of National Unity reserves the right to do whatever is necessary to defend and protect our people.
We have also kept the doors of peace and negotiations open to those Taliban elements and other armed opposition groups that are willing to renounce violence, return to peaceful life and adhere to our Constitution. In this connection, a peace agreement is about to be signed between our Government and the Hezb-e-Islami party. That will be an important step for progress in our peace process.
We believe that the Quadrilateral Coordination Group on the Afghan Peace and Reconciliation Process — composed of Afghanistan, the People’s Republic of China, Pakistan and the United States — can remain a useful platform to further peace efforts so long as the Government of Pakistan acts in good faith to meet and fulfil its commitments within the parameters of the Group’s road map.
Despite our security challenges, Afghanistan has always maintained a positive approach to our relations with all regional countries and the Islamic world. We consider Islamic countries to be our best partners and seek to strengthen our cultural, social and economic ties and to use our experience to promote peace and coexistence and present a moderate interpretation of Islam. In this regard, we welcome the express readiness of the Organization of the Islamic Cooperation and any Islamic country to help promote the peace agenda in Afghanistan. I would add that Islam is a religion with a clear thought, culture, civilization and history that respects human dignity, rights and freedoms, and derives national sovereignty from the will of the people. It is also against any kind of injustice, exclusivism, hatred, radicalism and violence.
Those individuals and groups that resort to violence, terror and killing under any name are not acquainted with the spirit of this humane religion, and are in fact using Islam only as a tool to achieve their evil goals. How can Islam possibly permit terrorism and suicide attacks, or the taking of the lives of thousands of innocent people, when it clearly considers the human individual to be the representative of God on Earth, assigning him dignity and offering him heavenly insight in the holy verses of the Quran? Islam also considers the killing of one innocent human to be equal to killing all humankind. We expect the prominent Islamic scholars who will soon take part in an important conference in the holy city of Mecca to further elucidate the true image of Islam and declare their condemnation of terrorists and extremists on behalf of our great religion.
In order to achieve regional cooperation, we need a stable region. Afghanistan’s foreign policy is founded on the creation of a secure economy-based society. Afghanistan is an active member of the South Asian Association for Regional Cooperation and the European Community Humanitarian Office, as well an observer member of the Shanghai Cooperation Organization, and seeks to play an active role in the revitalization of the Regional Cooperation Agenda within the Heart of Asia-Istanbul Process.
Afghanistan and all countries of its region share common threats and common interests. We should come together and cooperate in the fight against our common threats, which include terrorism, radicalism, drugs, organized crime, illegal immigration and smuggling. The establishment of a regional railroad, energy transit, mine extraction, trade and transportation infrastructure can provide us with an important opportunity for joint economic cooperation.
Afghanistan, as an important crossroads for trade, transport and economic activities, can connect South Asia to Central Asia, and the Middle East to East and South Asia. Afghanistan has already made significant progress through projects such as the Turkmenistan- Afghanistan-Pakistan-India Pipeline; the Central Asia South Asia Electricity Transmission and Trade Project; the Lapis Lazuli Corridor; a railway corridor between China, Iran, Afghanistan and Central Asia; and extended cooperation with Iran regarding Chabahar Port. The implementation of these projects will allow Afghanistan to reach international markets and improve connections between the regional countries.
With respect to the principles of non-interference in the affairs of other countries; avoiding the use of force in the resolution of conflicts; respect for territorial integrity and national sovereignty; the exchange of knowledge, science and technology; and, most importantly, the promotion of peace and lasting security and stability, we can prepare for the economic growth of all countries of our region. We therefore call on all our neighbouring countries to cooperate with us in the provision of security and stability throughout the region.
In November 1946, Afghanistan was the first country to become a United Nations Member State after the 51 founding countries, and since then it has solemnly adhered to its international commitments. Over the past 16 years, we have served as a point of convergence at which the international community has been able to come together. In this regard and on behalf of the Afghan nation, I also wish to highlight and thank the United Nations for the central role it has played in facilitating effective international support for the stability and prosperity of Afghanistan. In recent years, we have signed documents for long-term strategic cooperation with 20 of our allies, including the United States, the European Union and NATO, which have announced their valuable support for the policies and decisions of the Afghan Government at important conferences in Bonn, Tokyo, London, Chicago and Warsaw.
Afghanistan, like other members of the international community, is serious and resolute in its fight against radicalism and violence and will continue to battle this ominous phenomenon. For years, our nation has been on the front line of the fight against terrorism and has made tremendous sacrifices in defence of the common values of humanity. We have lost many of our great national figures, including the martyrs Ahmad Shah Massoud, Ustad Burhanuddin Rabbani, Ustad Abdul Ali Mazari and Abdul Haq, as well as hundreds of ulamas, Members of Parliament, officers, journalists and members of our political elites.
We believe that terrorism and radicalism have become global threats to world peace. We have seen signs of radicalism emerge in different forms throughout Europe and America and incidents of terrorist attacks in many countries around the world. Given the extent of these threats, the measures taken by the international community in the fight against terrorism and radicalism will never be sufficient or successful unless effective, comprehensive measures encompassing political, cultural, economic and even military aspects are considered to be a universal strategic necessity.
The United Nations should hold an international conference on the fight against radicalism with the aim of introducing a new legal framework to combat terrorism. We believe that serious efforts in the fight against terrorism and radicalism require thorough and precise planning for at least 20 years. Afghanistan, which is on the front line of this fight, should receive special attention from the international community in this regard.
One of the ominous outcomes of violence and radicalism is the new wave of immigration over the past year, which has emerged as an important international challenge. We thank those countries that offer support to Afghan immigrants, especially Germany and other European countries that have welcomed Afghan refugees with open arms and a humane, loving spirit. We also ask the United Nations and its Member States to take a new approach towards this international challenge and help countries of origin to address the root causes of and reasons for immigration, particularly the ominous phenomena of war, poverty and illiteracy.
A glimpse into global conditions shows that injustice, threat, violence and conflict are still endangering millions of human lives throughout the world. We have seen devastation and terror in Syria. We announce our full support for a comprehensive solution to the Syrian conflict that reflects the will of all Syrians. We also hope to see a comprehensive and peaceful solution to the conflict in Yemen.
We support new international efforts to resolve the issue of Palestine and to provide the brave and noble Palestinian people with their legitimate rights, including the right to have an independent Government. We invite all sides to initiate direct talks so as to achieve a sustainable solution based on the principles of peace and peaceful coexistence.
Afghanistan supports the historic agreement between the 5+1 countries and the Islamic Republic of Iran on the Iranian nuclear programme within the Joint Comprehensive Plan of Action, and views the implementation of the agreement as constructive for the restoration of peace, stability and sustainable development in the region and the world. With regard to nuclear programmes, I should add that we believe that the Democratic Republic of North Korea’s tests of nuclear weapons are dangerous for the region and can endanger world peace and security.
Since 2001, when it began a new chapter of its modern history, Afghanistan has regained its historical place among the responsible members of the family of nations represented in the General Assembly. Through words and deeds, we have shown our full and abiding commitment to upholding the principles of the Charter of the United Nations and played our due role in promoting global peace, justice, human rights and the rule of law. It is in that context that we have presented our candidacy to the Human Rights Council for 2018- 2020. We call respectfully and amicably on all our friends and Member States to support our candidacy in the upcoming election.
In conclusion, I wish to reiterate, on behalf of the Afghan people and Government, our deepest gratitude to all our international partners that have stood beside us in our quest for peace, security and prosperity over the past 16 years, and I especially thank the troops of NATO and the International Security Assistance Force for the sacrifices they have made in the fight against terrorism in Afghanistan. Together, we have come a long way in our journey, but our task is undoubtedly unfinished. We look to the Assembly’s continued support over the coming years and remain confident in realizing the goals that we have jointly set to achieve.
I wish to highlight once again Afghanistan’s firm commitment to the realization of a world in which peace, harmony, justice and tranquillity prevail.
